IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41377

STATE OF IDAHO,                                )   2015 Unpublished Opinion No. 334
                                               )
       Plaintiff-Respondent,                   )   Filed: February 6, 2015
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
MARC D. YOCOM,                                 )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of three years, for felony driving under the influence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before LANSING, Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Marc D. Yocom entered an Alford 1 plea to felony driving under the influence. I.C. §§
18-8004, 18-8005. In exchange for his guilty plea, an additional charge that he was a persistent
violator was dismissed. The district court sentenced Yocom to a unified term of ten years, with a
minimum period of confinement of three years. The district court suspended the sentence and
placed Yocom on probation. However, Yocom refused to accept the terms of probation, so the
district court ordered execution of the original sentence. Yocom appeals.


1
       See North Carolina v. Alford, 400 U.S. 25 (1970).
                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Yocom’s judgment of conviction and sentence are affirmed.




                                                   2